UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6631


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM KELVIN MCCOLLUM,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:01-cr-00136-BR-1)


Submitted:    August 26, 2009                 Decided: September 2, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


William Kelvin McCollum, Appellant Pro Se.    Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Kelvin McCollum appeals the district court’s

order denying relief on his motion to reduce his sentence under

18 U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no    reversible     error.      Accordingly,       we    affirm    for    the

reasons     stated   by   the   district    court.   See        United   States    v.

McCollum, No. 7:01-cr-00136-BR-1 (E.D.N.C. Mar. 27, 2009).                         We

dispense     with    oral    argument    because     the        facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2